Citation Nr: 0801753	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-32 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD) and, if so,whether the claim may be 
granted.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from November 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeal 
(Board) from a December 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action is required on the part of the veteran.  



FINDINGS OF FACT

1.  In a January 1999 rating decision, the RO denied 
entitlement to service connection for PTSD.  The veteran did 
not appeal that decision, and it became final.

2.  Evidence received since the final January 1999 rating 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim, so as to permit reopening of the 
claim.  



CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for PTSD has been received, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Given the favorable decision with regard to whether new and 
material evidence has been submitted, as discussed below, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the veteran is moot or 
represents harmless error.   

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

Entitlement to service connection for PTSD was denied in a 
rating decision dated January 1999.  The RO denied the 
veteran's claim on the basis that, although VA outpatient 
treatment records contained a diagnosis of PTSD by history, 
there was no evidence of combat participation or any other 
in-service stressor.  The veteran did not appeal the RO's 
determination; therefore, the January 1999 rating decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002).  

Since the January 1999 rating decision, the new evidence that 
has been submitted includes VA outpatient treatment records 
which continue the veteran's PTSD diagnosis and show he is 
receiving individual and group counseling.  Also submitted 
was a statement from the veteran regarding the stressful 
events that occurred during his military service, which be 
believes are the basis of his PTSD diagnosis.  

In a statement received by VA in September 2005, the veteran 
reported that he was physically and sexually assaulted while 
he was stationed in Okinawa.  The veteran reported that 
racial tensions were high during that time and, on one 
particular day, he was attacked and knocked unconscious upon 
returning to his barracks.  He stated that when he regained 
consciousness, he realized that he had been sexually 
assaulted and began threatening the other Marines who were in 
the barracks at that time.  The next day the veteran learned 
that other minority Marines were also attacked and that they 
(the minority individuals) were being brought up on 
disciplinary charges.  The veteran stated that he reported 
the physical and sexual assault to his master sergeant and 
was then assigned to a barracks by himself to await court 
martial.  He stated that he chose a judge (rather than jury) 
trial and reported the physical and sexual assault, as well 
as his involvement in the attack, at that time.  The veteran 
reported that the charges were eventually dismissed and he 
was told he would be going home shortly thereafter.  The 
veteran reiterated that he reported the assault to a Sergeant 
K.M. and "Gunny" Sergeant W.  

At the time of the last final decision, there was no 
competent evidence of an identifiable or verifiable in-
service stressor upon which a competent diagnosis of PTSD 
could be rendered.  Since the January 1999 rating decision, 
the veteran has provided a detailed description of a 
potentially verifiable in-service stressor event, and in 
determining whether new and material evidence has been 
submitted to reopen a claim for service connection, we 
presume the credibility of all evidence.  Therefore, the 
Board finds that such evidence is new, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim for entitlement to service connection for a PTSD may be 
reopened.  See 38 U.S.C.A. § 5108.  

Prior to the Board considering the claim on the merits, 
however, additional developmental action is required, and 
will be addressed in the Remand below.  


ORDER

New and material evidence has been submitted and the claim 
for entitlement to service connection for PTSD is reopened.  
To this extent only, the appeal is granted.  


REMAND

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2007); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2007); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

With respect to the second element, if the evidence shows the 
veteran did not serve in combat with enemy forces during 
service, or if there is a determination that the veteran 
engaged in combat but the claimed stressor is not related to 
such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  


Review of the evidence shows that, in conjunction with his 
previous claim for service connection for PTSD, the veteran 
reported that he was a Vietnam combat veteran.  That 
contention is not supported by the evidence of record or the 
evidence submitted in conjunction with his current claim.  
See October 2006 Informal Hearing Presentation.  Therefore, 
the veteran's previous statements regarding combat service in 
Vietnam will not be considered in evaluating the current 
claim.  

The veteran contends that he has PTSD as a result of being 
physically and sexually assaulted by fellow service members 
during his service in Okinawa in May 1970.  

Cases involving allegations of a personal assault fall within 
the category of situations in which it is not unusual for 
there to be an absence of service records documenting the 
events of which the veteran complains.  Therefore, evidence 
from sources other than the veteran's service records may 
corroborate an account of a stressor incident.  See, e.g., 
Patton v. West, 12 Vet. App. 272, 281 (1999).  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Id.

With regard to personal assault cases, the Court pointed out 
in the Patton case that "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Patton, supra, citing VA 
Adjudication Procedure Manual M21-1, Part III, 5.14c (8)) 
(later redesignated as Part VI, 11.38b(2), and now 
rescinded).  The Court also held that those provisions of 
Manual M21-1, which provided special evidentiary procedures 
for PTSD claims based on personal assault, were substantive 
rules that were the equivalent of VA regulations.  See YR v. 
West, 11 Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. App. 
128 (1997).

As noted, the above cited manual provisions have been 
rescinded.  The current version of 38 C.F.R. § 3.304(f) 
essentially serves to codify the previously existing 
provisions of VA Adjudication Procedure Manual M21-1, and new 
manual provisions provide guidance in developing PTSD claims 
based upon personal assault.  See VA Adjudication Manual 
(Manual Rewrite), M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, Para. 17.

Review of the record shows the veteran has not been provided 
with complete notice of the provisions that apply to cases 
where a claimant is seeking service connection for PTSD based 
on allegations of personal or sexual assault.  In October 
2004, the RO sent the veteran a letter informing him that 
specific details of the stressful incidents in service were 
needed; however, it does not appear that the veteran was 
informed that alternative evidence sources of evidence may be 
sufficient to corroborate his report of in-service non-combat 
stressors.  In Bradford v. Nicholson, 20 Vet. App. 200 
(2006), the Court noted that section 3.304(f)(3) provides 
"unequivocally" that "VA will not deny a PTSD claim that 
is based on in-service personal assault" without first 
providing the requisite notice.  In addition, the notice to 
the veteran must also meet the requirements of the decision 
of the Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), with respect to the elements of a claim for service 
connection and rating claims, as appropriate.

The Board notes there is conflicting evidence regarding 
whether the veteran actually served in Okinawa.  His DD Form 
214 and other personnel records do not show any foreign 
and/or sea service and reflect that he only served in 
California.  However, his service medical records (SMRs) show 
that, in August 1970, the veteran sought treatment at the 
Camp Hauge Dispensary on Marine Corps Base Camp S.D. Butler 
because he felt suicidal.  The veteran's representative 
argues that the veteran's report of service in Okinawa is 
supported by the August 1970 treatment record showing 
treatment at Camp S.D. Butler, which was located in Okinawa, 
Japan.  As the August 1970 treatment record also contains a 
notation of a Fleet Post Office (FPO) in Seattle, Washington, 
the Board finds it is not clear whether the veteran was ever 
in Okinawa.  

In any event, the Board notes the location of the veteran's 
reported assault is inconsequential, and additional 
development is still needed.  The Board notes that the 
veteran's SMRs tend to corroborate his report of involvement 
in an attack that occurred throughout the base.  In this 
context, the Board notes the August 1970 treatment record 
mentioned above reflects that the veteran was on legal hold 
for three months and was charged with taking part in a racial 
riot on the Camp Hauge compound in late May.  See also 
September 1970 Report of Medical Examination.  In addition, 
there is evidence showing the veteran's personality and 
behavior changed during his military service.  See September 
1970 statement from Sergeant F.G.M.  

Therefore, on remand, an attempt should be made to obtain any 
additional personnel records for the veteran, including 
evidence showing his transfer to Camp S.D. Butler and Camp 
Hauge, and any evaluations, reports, or disciplinary actions, 
e.g., court martials taken against him at Camp S.D. Butler 
and Camp Hauge or related to his discharge from service.  

In addition to the foregoing, review of the record reveals 
the veteran has been variously diagnosed with PTSD and major 
depressive disorder.  See July 2004 VA outpatient treatment 
record.  Although it appears the examining physicians 
considered the veteran's report of stressful in-service 
events in rendering these diagnoses, the associated treatment 
records also note additional stressors that are not related 
to the veteran's military service.  Thus, if a PTSD 
examination is required upon remand, all psychiatric 
disabilities, including PTSD, must be identified and an 
opinion rendered as to whether such disabilities are due to 
any corroborated in-service stressor.  


Accordingly, the case is REMANDED for the following action:

1.	Ensure that all VCAA notice required by 
38 U.S.C.A. § 5103a, 38 C.F.R. § 3.159, and 
all subsequent interpreting authority are 
fully complied with.  See Dingess v. 
Nicholson 19 Vet. App. 473 (2006).  Notice 
should include all appropriate notification 
required for claims for PTSD based upon 
personal assault, including notification 
that an in-service personal assault claim 
may be corroborated by evidence from 
sources other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3).  

2.	Obtain the veteran's service personnel 
record and associate it with the claims 
file.  Information should be sought from 
any indicated sources and should include a 
search for additional information regarding 
military disciplinary actions or criminal 
charges against the veteran in service, 
including any courts martial imposed while 
the veteran was on active duty, as well as 
any records of evaluations, reports, or 
actions taken associated with his discharge 
from service in October 1970.  All requests 
made, and all records and responses 
obtained should be associated with the 
claims folder.

3.	After completion of the foregoing, a 
finding must be made as to any 
independently verified in-service 
stressors, including any alleged personal 
assault stressors for which any 
corroboration, including any types of 
corroboration deemed potentially acceptable 
pursuant to 38 C.F.R. § 3.304(f)(3), has 
been obtained.

4.	Thereafter, if the RO determines that a 
corroborated stressor is present, the 
veteran should be afforded an examination 
by a VA psychiatrist knowledgeable in 
evaluating post-traumatic stress disorder, 
to determine the nature and extent of any 
psychiatric disorder(s) found to be 
present.  Any and all studies deemed 
necessary by the examiner should be 
completed.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examination report should reflect that such 
review is accomplished.  A rationale should 
be provided for any opinion offered.  The 
examiner should address the following:

a.	If an in-service stressor has been 
independently verified or a personal 
assault stressor has been otherwise 
corroborated, and PTSD is present, 
then is it at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that PTSD is due to an 
independently verified in-service 
stressor or an otherwise corroborated 
in-service personal assault stressor, 
or is such a causal relationship 
unlikely (i.e., less than a 50/50 
probability)?

b.	If the veteran is found to have a 
psychiatric disorder other than PTSD, 
the examiner is requested to provide 
an opinion as to whether it is at 
least as likely as not (i.e., to at 
least a 50/50 degree of probability) 
that any currently diagnosed 
psychiatric disorder is causally 
related to the veteran's active 
military service, including the 
corroborated in-service stressor, or 
whether such a causal relationship is 
unlikely (i.e., less than a 50/50 
probability).  

c.	Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.  

5.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is his 
responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may result in denial of the claim.  
38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


